Exhibit 10.1

CARBO CERAMICS INC.

2014 OMNIBUS INCENTIVE PLAN

PERFORMANCE-BASED CASH AWARD AGREEMENT

This AGREEMENT between CARBO Ceramics Inc. (together with its Subsidiaries, the
“Company”) and [                    ] (the “Participant”) sets forth the terms
and conditions governing the Award (as defined below) granted pursuant to the
2014 CARBO Ceramics Inc. Omnibus Incentive Plan (the “Plan”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Plan.

W I T N E S S E T H:

1. Grant of Award. Pursuant to the provisions of the Plan, the Company hereby
grants to Participant, subject to the terms and conditions herein set forth, a
cash Award with a target value of $[            ] (the “Target Award”). This
Award is granted to the Participant as of                     (the “Grant
Date”).

2. Terms and Conditions. This Award is subject to the following terms and
conditions:

(a) Performance Period. The Performance Period shall commence on             and
shall end on             .

(b) Performance Measures and Performance Targets. The Performance Measures and
Performance Targets shall be:

[insert award details]

(c) Performance Schedule and Performance Percentage. The calculation of the
Performance Percentage shall be in accordance with the Performance Schedule for
this Award as follows:

[insert award details]

(d) Award Calculation. In the manner required by Section 162(m) of the Code, the
Committee shall, promptly after the date on which the necessary financial and
other information for the Performance Period becomes available, certify the
extent to which Performance Targets have been achieved. Using the Performance
Schedule, the Committee shall determine the Performance Percentage and multiply
the Target Award by such Performance Percentage in order to arrive at the amount
payable under this Award; provided, however, that the Committee may, in its
discretion, reduce or eliminate the amount payable under this Award based on
such factors as it may deem relevant.

(e) Vesting of Award. Subject to Sections 2(f) and 2(g) hereof, this Award shall
vest in the amount determined by the Committee pursuant to Section 2(d) hereof,
provided that the Participant shall have remained continuously employed by the
Company or a Subsidiary of the Company through the last day of the Performance
Period (such date, the “Vesting Date”).

 

1



--------------------------------------------------------------------------------

(f) Termination of Employment.

(i) If the Participant experiences a Separation from Service due to his or her
death or Disability at a time when this Award remains unvested, this Award shall
vest as of the date of such Separation from Service in an amount equal to the
Target Award.

(ii) If the Participant experiences a Separation from Service due to Retirement
at a time when this Award remains unvested, this Award shall vest as of the date
of such Separation from Service and will then be settled at the time and in the
amount determined by the Committee pursuant to Section 2(d) hereof. For purposes
of this Agreement, “Retirement” shall mean the Participant’s voluntary
termination of employment (with the approval of the Committee) after achieving
62 years of age.

(iii) If the Participant’s employment is terminated for Cause prior to the date
on which the Award is settled pursuant to Section 2(h) hereof, the Award
(whether or not vested) shall terminate automatically and be forfeited (without
any consideration therefor) as of the date of such termination of employment,
and the Participant shall have no further rights with respect thereto. For
purposes of this Agreement, “Cause” shall have the meaning set forth for such
term in any effective employment agreement between the Participant and the
Company (or its Subsidiary) or, if none, shall mean shall mean: (A) any material
violation by the Participant of any agreement entered into between the
Participant and the Company (or its Subsidiary), (B) any failure by the
Participant substantially to perform his or her duties to the Company (including
without limitation the Participant’s fiduciary duty and duty of loyalty to the
Company), other than as a result of physical or mental illness or injury;
(C) any act or omission involving dishonesty, fraud, willful misconduct or gross
negligence on the part of the Participant that is or may be materially injurious
to the Company; (D) any felony or other crime involving moral turpitude
committed by the Participant; or (E) a material breach by the Participant of the
Company’s written policies or procedures that have been communicated to the
Participant, which breach causes material harm to the Company or its business
reputation.

(iv) If the Participant experiences a Separation from Service that is not
described in Section 2(f)(i), (ii) or (iii) hereof at a time when the
Participant’s outstanding Award remains unvested, then as of the date of such
Separation from Service, the Award shall terminate automatically and be
forfeited (without any consideration therefor) and the Participant shall have no
further rights with respect thereto.

(g) Vesting in the Event of a Change in Control. Notwithstanding any provision
of this Section 2 to the contrary, if a Change in Control occurs at a time when
the Participant’s outstanding Award remains unvested, the Award shall be treated
in accordance with Section 19 of the Plan.

(h) Settlement of Award. Subject to the terms and conditions of the Plan
(including without limitation Sections 9, 13 and 14 thereof) and this Agreement,
including without limitation, Section 6 hereof, the Company shall pay a lump sum
cash amount to the Participant in the amount determined pursuant to Section 2(d)
or Section 2(f)(i) in settlement of this Award, as applicable, (i) if the Award
vests pursuant to Section 2(e) or 2(f)(ii), on the date of Committee
certification under Section 2(d) but in no event later than March 15th of the

 

2



--------------------------------------------------------------------------------

calendar year following the last day of the Performance Period, (ii) if the
Award vests pursuant to Section 2(f)(i), on the date of Separation from Service
and (iii) if the Award vests pursuant to Section 2(g) and Section 19 of the
Plan, the date on which the Change in Control occurs. Payment of a Cash Award to
the Participant pursuant to Section 2(h)(ii) and 2(h)(iii) hereof shall in no
event be made to the Participant later than the date that is sixty (60) days
following the date specified therein.

(i) Non-Transferability of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise alienated at any time other than a transfer in
accordance with Section 17 of the Plan. Any attempt to do so contrary to the
provisions hereof shall be null and void.

(j) Award Confers No Rights with Respect to Continued Employment. Nothing
contained herein or in the Plan shall confer upon the Participant any right with
respect to the continuation of his or her employment by or service to the
Company or interfere in any way with the right of the Company at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant from the rate in existence as of the Grant Date. The
Committee’s granting of the Award to the Participant shall neither require the
Committee to grant any subsequent Award to the Participant (or any Award to any
other person) at any time, nor preclude the Committee from making subsequent
grants to the Participant or any other person.

(k) Compliance with Law and Regulations. This Award and any obligation of the
Company to pay cash hereunder shall be subject to all applicable federal, state,
local and non-U.S. laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. The Company’s obligations in
connection with the Award are subject to all terms and conditions of this
Agreement and the Plan (including, without limitation, Sections 9, 13 and 14
thereof).

(l) Modification of Award. The Committee may amend, suspend or terminate the
Plan at any time in accordance with Section 15(a) of the Plan. The Committee may
amend or modify the terms and conditions of the Award to the extent that the
Committee determines, in its sole discretion, that the terms and conditions of
the Award violate or may violate Section 409A of the Code; provided, however,
that (i) no such amendment or modification shall be made without the
Participant’s written consent if such amendment or modification would violate
the terms and conditions of any other agreement between the Participant and the
Company and (ii) unless the Committee determines otherwise, any such amendment
or modification made pursuant to this Section 2(l) and Section 15(b) of the Plan
shall maintain, to the maximum extent practicable, the original intent of the
applicable Award provision without contravening the provisions of Section 409A
of the Code. The amendment or modification of the Award pursuant to this
Section 2(l) and Section 15(b) of the Plan shall be at the Committee’s sole
discretion and the Committee shall not be obligated to amend or modify the Award
or the Plan, nor shall the Company be liable for any adverse tax or other
consequences to the Participant resulting from such amendments or modifications
or the Committee’s failure to make any such amendments or modifications for
purposes of complying with Section 409A of the Code or for any other purpose. To
the extent the Committee amends or modifies the Award pursuant to this
Section 2(l) and Section 15(b) of the Plan, the Participant shall receive
notification of any such changes

 

3



--------------------------------------------------------------------------------

to the Award and, unless the Committee determines otherwise, the changes
described in such notification shall be deemed to amend the terms and conditions
of the Award and this Agreement.

3. Participant Bound by Plan. The Participant hereby acknowledges that the
Company has made a copy of the Plan available to him or her and the Participant
agrees to be bound by all the terms and provisions thereof.

4. Payment of Taxes. Participant shall be solely responsible for any applicable
taxes (including without limitation income and excise taxes) and penalties, and
any interest that accrues thereon, which he or she incurs in connection with the
receipt, vesting or settlement of the Award. Notwithstanding any provision of
the Plan or this Agreement to the contrary, in no event shall the Company or any
Subsidiary be liable to the Participant on account of the Award’s failure to
(i) qualify for favorable U.S. or non-U.S. tax treatment or (ii) avoid adverse
tax treatment under U.S. or non-U.S. law, including, without limitation,
Section 409A of the Code. Prior to any event in connection with the Award (e.g.,
vesting) that the Company determines may result in any U.S. or non-U.S. tax
withholding obligation, whether national, federal, state, local or otherwise,
including any social security tax obligation (the “Tax Withholding Obligation”),
the Participant must make arrangements with the Company for the satisfaction of
the minimum amount of such Tax Withholding Obligation in a manner acceptable to
the Company in accordance with Section 14 of the Plan.

5. Notices. Any notice to the Company in connection with the Award shall be
addressed to the Company at its offices at 575 N. Dairy Ashford, Suite 300
Houston, Texas 77079, Attention: Omnibus Incentive Plan Administrator, and any
notice to the Participant in connection with the Award shall be addressed to him
or her at his or her address as shown on the Company’s records at the time such
notice is given, subject to the right of either party to designate a different
address in writing at any time hereafter.

6. Section 409A of the Code. This Award is intended to comply with Section 409A
of the Code and shall be construed accordingly. If (a) the Participant is a
Specified Employee at the time at the time of his or her Separation from Service
and (b) the Committee determines that the Award is “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, then any
payment(s) with respect to the Award that becomes payable to the Participant
upon his or her Separation from Service shall in no event be made within six
months following Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death).

7. Governing Law. The Plan and this Agreement, and the rights of all persons
under the Plan and this Agreement, shall be construed and administered in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CARBO Ceramics Inc. has caused this Agreement to be executed
on its behalf by [            ], and the Participant has accepted the terms of
this Agreement by signing below, in each case as of the Grant Date.

 

CARBO CERAMICS INC.

By:

 

Name:

 

Title:

 

 

ACCEPTED AND AGREED BY:

 

[Name of Participant]

 

5